Citation Nr: 1009897	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-40 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.

The December 2005 rating decision granted service connection 
for PTSD and assigned an initial rating of 30 percent, 
effective July 11, 2005.  An October 2008 rating decision 
increased the rating for the Veteran's PTSD to 50 percent, 
also effective July 11, 2005.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the rating period on appeal from July 11, 2005 
through June 22, 2006, the Veteran's PTSD was manifested by 
symptoms that included an anger problem, a depressed and 
anxious mood, sleep problems, intrusive memories, and some 
difficulty in concentrating, productive of no more than 
occupational and social impairment with reduced reliability 
and productivity.

2.  For the rating period on appeal from June 23, 2006, the 
Veteran's PTSD was manifested by verbal aggression, suicidal 
thoughts, slow speech, depressed mood, significant 
psychomotor retardation, poor concentration, poor hygiene, 
and memory impairment, productive of no more than 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, and/or mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD from July 11, 2005 through June 22, 2006 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an initial staged rating of 70 percent, 
but no higher, for PTSD from June 23, 2006 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the December 2005 rating decision granted service 
connection for the Veteran's PTSD, that claim is now 
substantiated.  As such, the filing of a notice of 
disagreement as to the disability rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's 
appeal as to the disability rating assigned triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  The Board observes that as for 
rating the Veteran's disability on appeal, the relevant 
criteria have been provided to the Veteran, including in the 
December 2007 statement of the case and an April 2009 RO 
letter.  In the April 2009 letter the Veteran received notice 
regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  The Veteran has 
undergone VA examinations that addressed the matters 
presented by this appeal.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA PTSD 
examinations obtained in this case are adequate, as they 
considered the pertinent evidence of record, and included an 
examination of the Veteran and elicited his subjective 
complaints.  The VA examinations described the Veteran's 
disability on appeal in sufficient detail so that the Board 
is able to fully evaluate the claimed disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
initial rating issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

At his December 2005 VA examination the Veteran indicated 
that he was in receipt of Social Security Administration 
(SSA) disability benefits related to his back condition.  VA 
has a duty to obtain SSA records only when they are relevant.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992), and 
the Board finds that such records are not relevant to the 
disability rating of the Veteran's PTSD, and it is not 
necessary to obtain these records.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Evidence from the claims file reveals that following active 
duty the Veteran was employed from 1978 to 1993 as an iron 
worker.  The Veteran has been married three times, the last 
marriage ending in 1990.  The Veteran has reported limited 
contact with his children and grandchildren.  At the June 
2009 VA PTSD examination the Veteran indicated that he had 
not used drugs or alcohol for about 16 years.  The Veteran 
was diagnosed with PTSD in December 2005.

The December 2005 rating decision granted service connection 
for PTSD and assigned an initial rating of 30 percent, 
effective July 11, 2005.  An October 2008 rating decision 
increased the rating for the Veteran's PTSD to 50 percent, 
also effective July 11, 2005.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 50 
percent rating for PTSD is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating for PTSD is provided for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.125-4.130.

The Board observes that to adequately evaluate and assign the 
appropriate disability rating to the Veteran's service-
connected psychiatric disability, the Board must analyze the 
evidence as a whole, including the Veteran's GAF scores and 
the enumerated factors listed in 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Mauerhan v. Principi, 16 Vet. App. 
436, 443 (2002) (holding that "the rating specialist is to 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the DSM-IV [Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed.].

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers), and scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].

Prior to June 23, 2006, the Veteran's PTSD was manifested by 
symptoms that included an anger problem, normal and clear 
speech, goal-direct thought content, "OK" personal hygiene 
and impulse control, no memory impairment, depressed and 
anxious mood, sleep problems, intrusive memories, and some 
difficulty in concentrating.  The December 2005 VA examiner 
assigned a GAF of 50.  As such, a rating of 50 percent, as 
recognized by the RO, is warranted for this time period.

Factors prior to June 23, 2006 such as irrelevant speech, 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, and neglect 
of personal appearance and hygiene have not been shown.  In 
this regard, the December 2005 VA examiner noted that the 
Veteran's speech was normal and clear, and the Veteran was 
also observed to have a goal-directed thought content.  As 
such, a rating in excess of 50 percent for PTSD prior to June 
23, 2006, is not warranted.

A June 23, 2006 VA record noted that the Veteran was 
hypervigilant, had increasing distressing thoughts and 
anxiety, and had "very poor concentration."  An August 2006 
VA record noted that the Veteran was severely depressed and 
had "significant psychomotor retardation."  A November 10, 
2007 VA PTSD examination (and, to some extent, the November 
7, 2007 VA treatment record) revealed findings of outbursts 
of anger, verbal aggression, suicidal thoughts, slow speech, 
depressed mood, some psychomotor retardation, poor hygiene, 
and some memory impairment.  The November 2007 VA examiner 
assigned a GAF of 45, and noted that such findings had 
indicated a worsening since the December 2005 VA PTSD 
examination.  A February 2008 VA discharge summary reveals 
that the Veteran was admitted for suicidal ideation.

After reviewing the pertinent evidence of record, the Board 
finds that the evidence warrants an initial staged rating of 
70 percent for PTSD, effective June 23, 2006, the date of the 
aforementioned VA treatment record that marks the beginning 
of the worsening of the Veteran's PTSD symptoms.

While the June 2009 VA examiner assigned the Veteran a GAF 
score of 40, and the February 2008 VA discharge summary noted 
an admission GAF of 41, evincing major impairment in several 
areas, the fact remains that the symptoms reported from those 
records (including poor sleep, irritability, distressing 
memories, thoughts, but no plans, of hurting himself or 
others) and the other pertinent evidence are essentially 
contemplated by the 70 percent rating for PTSD.  
Significantly, the Board observes that the evidence does not 
indicate that the Veteran has symptoms due to PTSD such as 
gross impairment in thought processes or communication.  In 
this regard, while the June 2009 VA examiner noted that the 
Veteran's thought processes exhibited "thought-racing", the 
examiner noted that the Veteran answered questions that were 
generally goal-directed.

The Board here observes that there have been no assertions or 
showing of persistent delusions or hallucinations.  While the 
Veteran has "talked sternly to his neighbors," there is no 
showing of grossly inappropriate behavior, and the Veteran's 
impulse control was described as being adequate.  While the 
Veteran clearly had thoughts of hurting himself or others, 
the Veteran has consistently stated that he had no intention 
to carry out any such ideas.  In fact, the February 2008 VA 
discharge summary noted that the Veteran sought treatment in 
an effort to prevent himself from a suicidal act.  The 
Veteran is clearly able to perform activities of daily 
living, and disorientation to time or place, or memory loss 
for names of close relatives, has not been shown.

While the Veteran's PTSD has resulted in some degree of 
social isolation, a February 2008 record noted that the 
Veteran would occasionally visit with his son, and does not 
have "many" friends.  While the Veteran's PTSD has 
significantly impacted his occupational functioning, and the 
June 2006 VA physician has stated that the Veteran's PTSD 
prohibits him from gainful employment, total occupational and 
social impairment have not been shown so as to warrant a 
rating of 100 percent for PTSD.  In short, the clinical 
findings simply do not more closely approximate a rating in 
excess of 70 percent for PTSD from June 23, 2006.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences anger problems 
and sleep difficulties.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board finds the Veteran to be credible 
in his reports of the symptoms he experiences.  However, as 
with the medical evidence of record, the Veteran's account of 
his symptomatology describes a rating consistent with the 
staged ratings that have been assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected PTSD is not so 
unusual or exceptional in nature as to render his assigned 
schedular ratings inadequate.  The Veteran's disability has 
been evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational and 
social impairment caused by his disability.  The evidence 
does not reflect that the Veteran's PTSD, alone, has caused 
marked interference with employment or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

An initial rating in excess of 50 percent for PTSD from July 
11, 2005 through June 22, 2006 is denied.

An initial staged rating of 70 percent for PTSD from June 23, 
2006 is granted, subject to the applicable law governing the 
award of monetary benefits.


REMAND

A May 2009 rating decision denied entitlement to TDIU.  No 
appeal has been taken from that determination to date.  
However, the Veteran's representative, in the January 2010 
informal hearing presentation, noted that the issue of TDIU 
is clearly related to the issue of an increased rating for 
PTSD.  Further, due to the fact that the Veteran now meets 
the schedular criteria for TDIU, and as a request for TDIU is 
not a separate claim for benefits, but rather, in the present 
case, involves an attempt to obtain an appropriate rating for 
a disability, a remand under Rice v. Shinseki, 22 Vet. App. 
447 (2009) would also warrant consideration.

Accordingly, the case is hereby REMANDED for the following:

The AOJ should readjudicate the issue of 
entitlement to TDIU.  Only if the Veteran 
perfects an appeal as to that issue 
should that issue be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


